MEMORANDUM **
Maria De Lourdes Aguilar-Uriarte, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing and appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Aguilar-Uriarte failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). To the extent AguilarUriarte asserts a due process claim based on the allegation that the BIA failed to address each of her arguments on appeal, she does not state a colorable due process claim. See id.
We lack jurisdiction to review AguilarUriarte’s contention that the IJ was biased because she failed to raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
To the extent Aguilar-Uriarte asserts a due process claim based on the IJ’s alleged error in law, she failed to show the prejudice necessary to obtain relief. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.